Citation Nr: 0114005	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his representative


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Newark, New Jersey, Department of Veterans' Affairs Regional 
Office (RO), in the RO denied the veteran's request to reopen 
his claim of entitlement to service connection for a 
condition of the feet and hands.


FINDINGS OF FACT

1.  In 1950 service connection for dermatophytosis was 
denied.  The veteran's claim of entitlement to service 
connection for a skin disorder was denied by the RO in April 
1976.  The RO properly notified the veteran of that 
determination; he did not appeal.

2.  Evidence submitted since the RO's April 1976 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision denying service 
connection for a skin disorder is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).

2.  Dermatophytosis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim. 

After the RO denied the veteran's claim in February 1976, it 
informed him of his appellate rights.  The RO also provided 
to the veteran the necessary legal definitions pertaining to 
his claim in a statement of the case dated in August 1999.  
Finally, in March 2001, the veteran gave testimony at a 
Travel Board hearing.  Based on the foregoing, VA has 
fulfilled its notice requirement to the appellant under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103). 

Factual Background

In 1950, service connection for dermatophytosis was denied.  
The veteran did not appeal and that decision became final.  
At that time, it was noted that there was no evidence of skin 
disorder in service, no evidence of skin disorder at 
separation and no evidence of treatment since service.  In 
1976, the decision to deny service connection for a skin 
disorder was confirmed and continued.  The veteran seeks to 
reopen a claim of entitlement to service connection for a 
condition of his hands and feet the RO denied in February 
1976.  The veteran failed to appeal this denial, therefore 
the RO's decision is final.  The Board now considers the 
following evidence regarding the veteran's instant claim.

In June 1998, the veteran sought to reopen his claim.  In 
support of his claim, he submitted treatment records dated 
from March 1992 to February 1999, from his private 
physicians, Dr. Harris and Dr. Hoche.  In a note dated in May 
1998, Dr. Harris stated that the veteran had a fungal 
infection.    

The veteran also included copies of statements previously 
submitted in 1976 including the following:  a note dated in 
February 1976 from his private physician, Dr. Schaberg, who 
stated that the veteran's palms and soles were scaling with 
loss of nails; a letter from his employer, Robert Haupt, 
dated in February 1976, which stated that the veteran's hand 
condition caused a lack of sensitivity and grip, making his 
job more difficult; and statements from Julius Williams, 
Thomas Sawyer, and Stephen Troskey, dated in February 1976, 
who all stated that the veteran did not have jungle rot 
fungus on his body before his service but that they observed 
the condition on the veteran after the veteran's service. 

In a rating decision dated in May 1999, the RO denied the 
veteran's request to reopen his claim.  The veteran filed a 
notice of disagreement in July 1999 and perfected an appeal 
to the Board in September 1999.  

The veteran testified at a Travel Board hearing in March 
2001.  He stated that he contracted jungle rot while in 
service and was treated for the condition on his ship, 
although there is no record of such treatment.  He reported 
continued symptomatology and treatment for this condition.  
He stated that he had two missing nails on his feet and his 
nail will crack in the cold.  He specifically stated that the 
condition that he had at the time of the hearing had existed 
in one form or another since he was in service.                 

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.   38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994); Evans v. Brown, 9 Vet. App. 273 
(1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

In July 1976, the RO informed the veteran that his claim for 
service connection for a skin condition was denied.  This is 
the last final decision regarding this case.  Since this 
decision, the veteran has submitted medical evidence that he 
currently has a fungal infection on his hands and feet.  The 
veteran has also testified at a Travel Board hearing that he 
contracted this condition while in service and received 
treatment.  He reported continued symptomatology and 
treatment for this condition after service.  He testified 
that the condition that he had at the time of the hearing was 
the same condition that he contracted in service and has 
existed in one form or another since he was in service.  The 
Board finds the testimony of the veteran to be credible and 
considers his testimony to constitute new and material 
evidence sufficient to reopen his claim.  

At the time of the prior denial, there was post service 
evidence of a skin disorder.   However, there was an absence 
of evidence providing a nexus to service.  Since that 
determination, the veteran's credible testimony provides that 
nexus.  In essence, one of the evidentiary defects that 
existed at the time of the prior denial has been cured.

Service connection

The issue of whether the veteran has dermatophytosis has been 
established by a medical professional.  Therefore, there is 
evidence of current disease.  The veteran also demonstrated 
to the Board Member his hand which manifested a deformity 
under the nail.  The veteran presented testimony regarding 
the onset of the condition and swore that the condition he 
has now is the same that he had in service.  Such 
observations are within the control of a layman and the 
veteran's testimony is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The record also establishes that 
he is a combat veteran and entitled to consideration of the 
provisions of 38 U.S.C.A. § 1154 (West 1991).  Based on the 
objective medical evidence and the credible testimony, we 
conclude that the veteran has a current disability due to an 
inservice disease.  See 38 U.S.C.A. § 1154 (West 1991)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the condition of the 
veteran's hands and feet is reopened and service connection 
is granted.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

